DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 5/17/2022.
Claim(s) 1-20 is/are pending in this Office Action.
Claim(s) 1-6, 8, 11-16, 19-20 is/are amended.	
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:  
In claim 1, the comma is misplaced in the amendment, “the detected type of the traffic flow control device is a candidate type for determining the existing type of the traffic flow control device and, when the detected type of the traffic flow control device has…” 
In claim 11, the comma is misplaced in the amendment, “determine the at least one candidate type using the type of the intersection and, where a candidate type has multiple possible states…” 
In claim 19, the comma is misplaced in the amendment, “determining the existing type of the traffic flow control device and, when the detected type of the traffic flow control device has multiple possible states…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Applicant’s amendments to overcome the 35 USC 112(b) rejections of the most recent Office action have been approved. The rejections have been removed. 
Applicant’s amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.














Claim(s) 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding claim 11, it is unclear whether the “a type of intersection” in in the fourth “determine” step is the same “a type of intersection” in the third “determine step”, or if they’re entirely different components. For the purposes of examination, the examiner is assuming the former.  
Regarding claim 11, the limitation, “determine, using a type of the intersection, at least one of an existing type of the traffic flow control device from at least one candidate type or an existing state of the traffic flow control device from at least one candidate state, which comprises to:…wherein the traffic flow control device is undetected” is unclear. Specifically, the “which comprises to” language does not make sense. For the purposes of examination, the examiner is assuming this fourth “determine” step comprises the limitations described in the following two “wherein” limitations. 
Regarding claim 11, the limitation, “wherein the traffic flow control device is undetected, determine the at least one candidate type using the type of the intersection and, where a candidate type has multiple possible states, determine the at least one candidate state using the multiple possible states”. Specifically, it is unclear how the “wherein the traffic flow control device is undetected” relates to the “determine the at least one candidate type using the type of the intersection”, and similarly how the “where a candidate type has multiple possible states” relates to the “determine the at least one candidate state using the multiple possible states”. The claim does not define how these functions performed by the processor are related and thus the metes and bounds of the claim are unclear.  
Regarding claim 15, the limitation, “determine the at least one candidate type of the traffic flow control device as…the traffic flow control device type of the intersection within the existing map and a traffic flow control device type…when the traffic flow control device is not detected”. Claim 11, from which claim 15 depends recites “determine, when the traffic flow control device is detected, at least one of…”. Thus, it is unclear how the traffic control device is both detected as recited in claim 11 and not detected as recited in claim 15. For the purposes of examination, the examiner is interpreting the scope of the claim to not include the “when the traffic flow control device is not detected” language. 
Claims 12-14, 17-18 are rejected due to their dependency on a rejected base claim.		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6, 8, 11, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2021/0191419 A1), hereafter referred to as Xu, in view of Bailey et al. (US 2021/0004363 A1), hereafter referred to as Bailey.
Regarding claims 1, and 19, Xu teaches an apparatus for operating a vehicle (“vehicle 100”, Fig. 1) comprising at least one vehicle-mounted sensor (“perception system 172”, Fig. 1) and a processor (“one or more processors 120”, Fig. 1) configured to perform a method of operating said vehicle, said method comprising:
receiving, at the processor of the vehicle, sensor data (“data”, para. 0048) from least one vehicle-mounted sensor (“lasers, sonar, radar, cameras and/or any other detection devices”, para. 0048) as the vehicle approaches an intersection (“intersection 204”, Fig. 2) within a vehicle transportation network (“the perception system 172 may include lasers, sonar, radar, cameras and/or any other detection devices that record data which may be processed by computing device 110”, para. 0048, “FIG. 6 is an example camera image 600 captured by a camera of perception system 172 of vehicle 100 as the vehicle approaches intersection 204 of the map information”, para 0067, “as a vehicle, such as vehicle 100 drives around, the vehicle's perception system 172 may capture sensor data of its surroundings”, para. 0071); 
determining, using the sensor data, that a traffic flow control device (“traffic sign 253”, Fig. 2) for the intersection is detected (“In this example, traffic sign 253 and part of lane 216 are captured in camera image 600”, para. 0067, “This sensor data, including any images of traffic signs, may be periodically, or continuously, input into the model 470 by the computing device 110. The model 470 may then provide a corresponding sign type for each traffic sign in the images”, para. 0071); 
determining a detection confidence (“confidence level”, para. 0072) of a detected type (“sign type”, para. 0071-0072, “type”, para. 0050) of the traffic flow control device, and when the detected type has multiple possible states (“states of known traffic signals”, para. 0050), a detection confidence of a detected state of the traffic flow control device (“perception system software module of the perception system 172 may use sensor data generated by one or more sensors of an autonomous vehicle…to detect and identify objects and their characteristics. These characteristics may include…type…the characteristics may be put into one or more detection system software modules, such as a traffic light detection system software module configured to detect the states of known traffic signals”, para. 0050, “For each label indicating a specific sign type output by the model, the model may determine and assign a confidence level indicative of the probability that an output label is correct”, para. 0072, Xu does not explicitly teach a detection confidence of a detected state, however, this limitation is inherent as Xu teaches “characteristics may be put into…a traffic light detection system software module configured to detect the states of known traffic signals”, para. 0050 and further teaches a “confidence level” of the “output label” determined and output, para. 0072 in a description of “Example Methods” para. 0064-0077 and thus it is clear that the model would also determine a confidence of the states of the “known traffic signals”); 
determining at least one of the detected type or the detected state of the traffic flow control device has less than a defined level of detection confidence (“unable to…satisfy a particular confidence threshold”, para. 0072) (“an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470”, para. 0072);
determining, using the processor, at least one of an existing type of the traffic flow control device or an existing state of the traffic flow control device, wherein the detected type of the traffic flow control device is a candidate type for determining the existing type of the traffic flow control device, and when the detected type of the traffic flow control device has multiple possible states, the detected state of the traffic flow control device is a candidate state for determining the existing state of the traffic flow control device (this limitation is taught with reference to para. 0071-0072 citations above, wherein the sign type or traffic signal states prior to being assigned the confidence level corresponds to the “detected type” and “detected state” and wherein the correspond sign type or traffic signal states after being assigned, and meeting the confidence level corresponds to the “existing type” and the “existing state”, wherein the model can determine the label, see para. 0072: “the model may be unable to determine a label indicating a traffic sign type for a traffic sign image input into the model. In this case, the model may categorize the traffic sign image as “unidentifiable” or “unknown” ”);  
tagging, within at least one control system (“computing devices 110”, Fig. 1) for the vehicle, the traffic flow control device with a label (“label”, para. 0071) including a location (“location”, para. 0061) of the traffic flow control device and the at least one of the existing type or the existing state of the traffic flow control device (“a vehicle, such as vehicle 100 may capture an image, such as image 900 containing sign 953, as shown in FIG. 9. The model may output a label indicating the sign type is a “warning sign.” In some instances, the model may also provide the specific type of sign. For example, the model may output “warning sign” and “railroad crossing ahead” sign types for sign 953”, para. 0071, “Each image may be associated with location information identifying the location and orientation from which the image was captured and/or more details, such as geographic information for various surfaces within the image”, para. 0061); and 
operating the vehicle within the vehicle transportation network using the at least one control system that incorporates the label for the traffic flow control device (“The provided sign type and attributes may then be used to determine how to control the vehicle in order to respond appropriately to the detected signs as described herein”, para. 0071).
Xu does not explicitly teach wherein the defined level of detection confidence varies based on at least one of a type of the intersection or dynamic objects approaching or within the intersection. Xu teaches “a minimum confidence level” (para. 0005), but does not explicitly teach that this confidence level varies. 
However, Bailey teaches updating high definition maps based on age of maps, comprising:
a defined level of detection confidence (“threshold confidence value”, para. 0172) varies (“amount of confidence value adjustment”, para. 0172) based on at least one of a type of the intersection (“location of the landmark object…geographic region…where the landmark object is located”, para. 0172) or dynamic objects approaching or within the intersection (“For each landmark object, the HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.), the geographic region (e.g., an urban area, a suburban area, etc.) where the landmark object is located, threshold values that different vehicles 150 use for determining sequences of actions, and the like. For example, a threshold confidence value for a traffic control landmark object is typically higher than a threshold confidence value for a road sign landmark object, because misrepresentation of traffic control landmark objects is more likely to cause accidents than misrepresentation of road sign landmark objects”, para. 0172).
Both Xu and Bailey teach determining a traffic flow control device is detected using sensor data (see “vehicle 150 processes 904 the sensor data to determine a current location of the vehicle 150, and detects a set of objects (e.g., landmarks) from the sensor data “, para. 0147, and “vehicle 150 may classify a verified represented object into a particular landmark object type (e.g., a traffic light with wireless communication capability, a traffic sign with wireless communication capability)”, para. 0155, Bailey). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Xu and Bailey such that the determination by the “model 470” that “the model is unable to determine the traffic sign type to satisfy a particular confidence threshold” of Xu (para. 0072) varies such that the “confidence threshold” is “based on various factors such as the amount of confidence value adjustment” (para. 0172), as taught by Bailey. The motivation for doing so would be to have different levels of detection confidence based on different factors, as taught by Bailey (“a threshold confidence value for a traffic control landmark object is typically higher than a threshold confidence value for a road sign landmark object, because misrepresentation of traffic control landmark objects is more likely to cause accidents than misrepresentation of road sign landmark objects”, para. 0172).

Regarding claim 11, Xu teaches an apparatus for operating a vehicle (“vehicle 100”, Fig. 1), comprising: 
a processor (“one or more processors 120”, Fig. 1) configured to: 
receive sensor data (“data”, para. 0048) from at least one vehicle-mounted sensor (“lasers, sonar, radar, cameras and/or any other detection devices”, para. 0048) as the vehicle approaches an intersection (“intersection 204”, Fig. 2) within a vehicle transportation network (“the perception system 172 may include lasers, sonar, radar, cameras and/or any other detection devices that record data which may be processed by computing device 110”, para. 0048, “FIG. 6 is an example camera image 600 captured by a camera of perception system 172 of vehicle 100 as the vehicle approaches intersection 204 of the map information”, para 0067, “as a vehicle, such as vehicle 100 drives around, the vehicle's perception system 172 may capture sensor data of its surroundings”, para. 0071); 
determine, using the sensor data, whether a traffic flow control device (“traffic sign 253”, Fig. 2) for the intersection is detected (“In this example, traffic sign 253 and part of lane 216 are captured in camera image 600”, para. 0067, “This sensor data, including any images of traffic signs, may be periodically, or continuously, input into the model 470 by the computing device 110. The model 470 may then provide a corresponding sign type for each traffic sign in the images”, para. 0071); 
determine, when the traffic flow control device is detected, at least one of a detection confidence (“confidence level”, para. 0072) of a detected type (“sign type”, para. 0071-0072, “type”, para. 0050) of the traffic flow device or a detection confidence of a detected state (a state of the “states of known traffic signals”, para. 0050) of the traffic flow control device (“perception system software module of the perception system 172 may use sensor data generated by one or more sensors of an autonomous vehicle…to detect and identify objects and their characteristics. These characteristics may include…type…the characteristics may be put into one or more detection system software modules, such as a traffic light detection system software module configured to detect the states of known traffic signals”, para. 0050, “For each label indicating a specific sign type output by the model, the model may determine and assign a confidence level indicative of the probability that an output label is correct”, para. 0072, Xu does not explicitly teach a detection confidence of a detected state, however, this limitation is inherent as Xu teaches “characteristics may be put into…a traffic light detection system software module configured to detect the states of known traffic signals”, para. 0050 and further teaches a “confidence level” of the “output label” determined and output, para. 0072 in a description of “Example Methods” para. 0064-0077 and thus it is clear that the model would also determine a confidence of the states of the “known traffic signals”); U.S. Patent Application Serial No. 17/039,270Page 11 of 20 Reply responsive to Office Action dated February 17, 2022 Reply dated: May 17, 2022 
determine, when the traffic flow control device is detected, whether at least one of the detected type or the detected state of the traffic flow control device is determined with less than a defined level of detection confidence (“unable to…satisfy a particular confidence threshold”, para. 0072) (“an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470”, para. 0072); 
determine, using a type of the intersection, at least one of an existing type of the traffic flow control device from at least one candidate type or an existing state of the traffic flow control device from at least one candidate state (this limitation is taught with reference to para. 0071-0072 citations above, wherein the sign type or traffic signal states prior to being assigned the confidence level corresponds to the “detected type” and “detected state” and wherein the correspond sign type or traffic signal states after being assigned, and meeting the confidence level corresponds to the “existing type” and the “existing state”, wherein the model can determine the label, see para. 0072: “the model may be unable to determine a label indicating a traffic sign type for a traffic sign image input into the model. In this case, the model may categorize the traffic sign image as “unidentifiable” or “unknown” ”), which comprises to: 
wherein the traffic flow control device is undetected (“ “unidentifiable” or “unknown” ”, para. 0072), determine the at least one candidate type, and where a candidate type has multiple possible states (“states of known traffic signals”, para. 0050), determine the at least one candidate state using the multiple possible states (“the characteristics may be put into one or more detection system software modules, such as a traffic light detection system software module configured to detect the states of known traffic signals”, para. 0050, “an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470 or within the map information. However, traffic signs are generally categorized by type according to regulations by government agencies such as the Federal Highway Administration, although the regulations may vary from region to region/country to country, etc. As such, most traffic signs can be categorized by whether certain attributes, such as color and shape, satisfy the regulations corresponding to certain sign types”, para. 0072, “To determine the type and content of an unfamiliar sign, the attributes of the unfamiliar sign may be compared to those of known signs”, para. 0074, “Additional attributes of the sign may be used by the computing device 110 to determine the content of the sign”, para. 0076); or 
wherein the at least one of the detected type or the detected state of the traffic flow control device is determined with less than the defined level of detection confidence (“unable to…satisfy a particular confidence threshold”, para. 0072), determine the at least one candidate type using the detected type, and where a candidate type has multiple possible states (“states of known traffic signals”, para. 0050), determine the at least one candidate state to include the detected state (“the characteristics may be put into one or more detection system software modules, such as a traffic light detection system software module configured to detect the states of known traffic signals”, para. 0050, “an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470… most traffic signs can be categorized by whether certain attributes, such as color and shape, satisfy the regulations corresponding to certain sign types. The attributes assigned to each type of traffic sign may be color or shape based. For instance, red signs may be regulatory (e.g., stop and yield signs), yellow signs may be warning signs (e.g., railroad or yield up ahead signs), guide signs may be green (e.g., roadway exit signs), temporary traffic control signs may be orange (e.g., road work ahead signs,) recreation signs may be brown (e.g., picnic area signs), service signs may be blue (e.g., rest area signs), etc.”, para. 0072); and 
tag, within at least one control system (“computing devices 110”, Fig. 1) for the vehicle, the traffic flow control device with a label (“label”, para. 0071) including a location (“location”, para. 0061) of the traffic flow control device and the at least one of the existing type or the existing state of the traffic flow control device (“a vehicle, such as vehicle 100 may capture an image, such as image 900 containing sign 953, as shown in FIG. 9. The model may output a label indicating the sign type is a “warning sign.” In some instances, the model may also provide the specific type of sign. For example, the model may output “warning sign” and “railroad crossing ahead” sign types for sign 953”, para. 0071, “Each image may be associated with location information identifying the location and orientation from which the image was captured and/or more details, such as geographic information for various surfaces within the image”, para. 0061), wherein the vehicle is configured to operate within the vehicle transportation network using the at least one control system that incorporates the label for the traffic flow control device (“The provided sign type and attributes may then be used to determine how to control the vehicle in order to respond appropriately to the detected signs as described herein”, para. 0071).
Xu does not explicitly teach wherein the defined level of detection confidence varies based on at least one of a type of the intersection or dynamic objects approaching or within the intersection; nor
wherein the traffic flow control device is undetected, determine the at least one candidate type using the type of the intersection; or 
wherein the at least one of the detected type or the detected state of the traffic flow control device is determined with less than the defined level of detection confidence, determine the at least one candidate type using the type of the intersection and the detected type. 
The examiner notes that the claim requires either wherein clause above (“wherein the traffic flow control device is undetected” and “wherein the at least one of the detected type or the detected state of the traffic flow control device is determined with less than the defined level of detection confidence”) not both. Applicant’s specification does not have support for both wherein clauses to be met as “a conclusion that the traffic flow control device is undetected at 404 may be reached when the level of detection confidence is below a first defined level” (para. 0110 of the instant specification). 
Xu teaches “a minimum confidence level” (para. 0005), but does not explicitly teach that this confidence level varies, and determining the “traffic sign type” (para. 0072) using “attributes of the unfamiliar sign” (para. 0072, 0074, 0076). 
However, Bailey teaches updating high definition maps based on age of maps, comprising:
a defined level of detection confidence (“threshold confidence value”, para. 0172) varies (“amount of confidence value adjustment”, para. 0172) based on at least one of a type of the intersection (“location of the landmark object…geographic region…where the landmark object is located”, para. 0172) or dynamic objects approaching or within the intersection (“For each landmark object, the HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value. The HD map system 110 uses different threshold confidence values for different landmark objects. The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.), the geographic region (e.g., an urban area, a suburban area, etc.) where the landmark object is located, threshold values that different vehicles 150 use for determining sequences of actions, and the like. For example, a threshold confidence value for a traffic control landmark object is typically higher than a threshold confidence value for a road sign landmark object, because misrepresentation of traffic control landmark objects is more likely to cause accidents than misrepresentation of road sign landmark objects”, para. 0172); and
wherein at least one of the detected type (“represented object”, para. 0155) of the traffic flow control device is determined with less than the defined level of detection confidence, determine at least one candidate type (“landmark object type”, para. 0155) using the type of the intersection and the detected type (“The vehicle 150 may classify a verified represented object into a particular landmark object type (e.g., a traffic light with wireless communication capability, a traffic sign with wireless communication capability) to determine whether to verify operations of the verified represented object”, para. 0155, “If the confidence value is below the threshold confidence value, the HD map system 110 verifies the corresponding landmark object. The verification can be performed in several ways. The HD map system 110 may analyze raw sensor data collected related to the particular landmark object and the landmark object as represented in the HD map 110 to verify whether the landmark object as presented in the HD map 110 is accurate or should be updated”, para. 0173). 
Both Xu and Bailey teach determining a traffic flow control device is detected using sensor data (see “vehicle 150 processes 904 the sensor data to determine a current location of the vehicle 150, and detects a set of objects (e.g., landmarks) from the sensor data “, para. 0147, and para. 0155, Bailey), and both teach determining at least one candidate type when a traffic flow device is determined with less than a level of detection confidence (see para. 0072 of Xu and para. 0173 of Bailey). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Xu and Bailey such that the determination by the “model 470” that “the model is unable to determine the traffic sign type to satisfy a particular confidence threshold” of Xu (para. 0072) varies such that the “confidence threshold” is “based on various factors such as the amount of confidence value adjustment” (para. 0172), as taught by Bailey. The motivation for doing so would be to have different levels of detection confidence based on different factors, as taught by Bailey (“a threshold confidence value for a traffic control landmark object is typically higher than a threshold confidence value for a road sign landmark object, because misrepresentation of traffic control landmark objects is more likely to cause accidents than misrepresentation of road sign landmark objects” (para. 0172), and to verify detection of the “traffic sign 253” (Fig. 2) of Xu as taught by Bailey (“the HD map system 110 verifies the corresponding landmark object”, para. 0173).

Regarding claim 2, Xu further teaches wherein the at least one of the detected type or the detected state is determined with less than the defined level of detection confidence when the traffic flow control device is not within an existing map (“within map information”, para. 0072, wherein “FIG. 2 is an example of map information 200 for a section of roadway including intersections 202 and 204”, para. 0045) available to the vehicle (“In some circumstances, an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470 or within the map information”, para. 0072).

Regarding claim 3, Xu further teaches: 
identifying the type of the intersection as a mapped intersection within an existing map available to the vehicle (“FIG. 2 is an example of map information 200 for a section of roadway including intersections 202 and 204. The map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110”, para. 0045); 
determining that the detected type of the traffic flow control device does not match a known traffic flow control device for the mapped intersection (“In one example, an autonomous vehicle's sensor, such as a sensor in the perception system 172, may capture image 600 containing an unfamiliar traffic sign 253 above road 216 as it travels, as shown in FIG. 6”, para. 0075), and wherein determining the existing type comprises confirming that one of the detected type or the known traffic flow control device is the existing type (see “vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence…by the model 470 or within the map information”, para. 0072 citation in the rejection to claim 1).

Regarding claim 6, Xu further teaches: 
identifying the type of the intersection as a mapped intersection within an existing map available to the vehicle (“FIG. 2 is an example of map information 200 for a section of roadway including intersections 202 and 204. The map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110”, para. 0045); and 
determining a second candidate type for determining the existing type (“whether or not it is linked to other related features”, para. 0045) of the traffic flow control device using a geometry (“roadgraphs or graph network”, para. 0045) of the intersection (“the map information may include one or more roadgraphs or graph networks of information such as roads, lanes, intersections, and the connections between these features which may be represented by road segments. Each feature may be stored as graph data and may be associated with information such as a geographic location and whether or not it is linked to other related features, for example, a stop sign may be linked to a road and an intersection, etc. In some examples, the associated data may include grid-based indices of a roadgraph to allow for efficient lookup of certain roadgraph features”, para. 0045).

Regarding claim 8, Xu further teaches wherein: 
receiving the sensor data comprises: 
first sensor data from an image sensor of the vehicle (“sensor data may include a plurality of images 472”, para. 0060); and 
second sensor data from a distance sensor of the vehicle (“LIDAR sensor data captured by a LIDAR sensor of the perception system 172”, para. 0061); and 
the method comprises: 
detecting objects within the intersection using the first sensor data (“This plurality of images may include images captured by a perception system of an autonomous vehicle in order to provide the type of sign that may appear in those images”, para. 0060); 
detecting objects within the intersection using the second sensor data (“the LIDAR sensor data may include data points corresponding to the locations and intensity (or reflectivity) of surfaces off of which light generated by the LIDAR sensor is reflected back to the LIDAR sensor”, para. 0061); 
comparing the objects detected using the first sensor data to the objects detected using the second sensor data (“Each image may be associated with location information identifying the location and orientation from which the image was captured and/or more details, such as geographic information for various surfaces within the image as determined from comparing with other images and/or from LIDAR sensor data captured by a LIDAR sensor of the perception system 172 contemporaneously with the image…This information may be used to determine the correspondences of those surfaces in the camera images”, para. 0061); 
classifying at least one of the objects detected using the first sensor data or at least one of the objects detected using the second sensor data (“model 470 may include a classifier such as an artificial neural network, a deep neural network, decision tree, boosted tree, etc.”, para. 0062, “Once the model 470 is trained, it may be sent or otherwise loaded into the memory of a computing system, such as memory 150 of vehicle 100 for use”, para. 0071); 
determining that the traffic flow control device is undetected when no object of the objects detected using the first sensor data is classified as a traffic flow control device type, no object of the objects detected using the second sensor data is classified as a traffic flow control device type,  or both no object of the objects detected using the first sensor data and no object of the objects detected using the second sensor data are classified as a traffic flow control device type (“the model may categorize the traffic sign image as “unidentifiable” or “unknown” ”, see para. 0072 citation in the rejection to claim 1); and 
determining that the traffic flow control device is detected by the sensor data when characteristics of an object of the objects detected using the first sensor data match characteristics of an object of the objects detected using the second sensor data, and when at least one of the object of the objects detected using the first sensor data or the object of the objects detected using the second sensor data is classified as a traffic flow control device type (“The model 470 may then provide a corresponding sign type for each traffic sign in the images. For example, a vehicle, such as vehicle 100 may capture an image, such as image 900 containing sign 953, as shown in FIG. 9. The model may output a label indicating the sign type is a “warning sign.” In some instances, the model may also provide the specific type of sign. For example, the model may output “warning sign” and “railroad crossing ahead” sign types for sign 953”, para. 0071).

Regarding claims 17 and 20, Xu further teaches wherein the at least one control system comprises at least one of an on-vehicle navigation system or an on-vehicle object detection system of the vehicle (“The computing device 110 may control the vehicle by controlling various components. For instance, by way of example, computing device 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and planning system 168. Computing device 110 may use the positioning system 170 to determine the vehicle's location and perception system 172 to detect and respond to objects when needed to reach the location safely”, para. 0051, “The perception system 172 also includes one or more components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.”, para. 0048).




Claim(s) 4-5, 9-10, 12-13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2021/0191419 A1) in view of Bailey et al. (US 2021/0004363 A1) in view of Pogorelik (US 2019/0065871 A1).
Regarding claims 4 and 12, Xu further teaches a passenger of the vehicle (“one or more of users 422, 432, 442”, Fig. 4, see also “user”, para. 0040) and at least one of a visual or an audio interface of the vehicle (“Computing device 110 may include…a user input 150 (e.g., a mouse, keyboard, touch screen and/or microphone) and various electronic displays (e.g., a monitor having a screen or any other electrical device that is operable to display information)”, para. 0040), but Xu in view of Bailey do not explicitly teach wherein the processor is configured to:
wherein determining, using the processor, the at least one of the existing type or the existing state of the traffic flow control device comprises: 
presenting to the passenger of the vehicle, by the at least one of the visual or the audio interface of the vehicle, at least one candidate type for determining the existing type that includes the detected type, at least one candidate state for determining the existing state that includes the detected state, or both the at least one candidate type and the at least one candidate state; and 
receiving, from the passenger, feedback indicating which of the at least one candidate type is the existing type, which of the at least one candidate state is the existing state, or both which of the at least one candidate type is the existing type and which of the at least one candidate state is the existing state. However, Pogorelik a teaches computer-assisted or autonomous driving traffic sign recognition method and apparatus, comprising:
wherein determining, using a processor (“one or more processor cores”, para. 0060), at least one of an existing type or an existing state of a traffic flow control device comprises: 
presenting to a passenger (“user 501”, para. 0049) of a vehicle (“vehicle 52”, Fig. 1), by at least one of a visual or an audio interface (“FIG. 8 illustrates an example end user interface for interacting with a user”, para. 0051) of the vehicle, at least one candidate type for determining the existing type that includes a detected type (“Process 500 may start at 522, with object detector 510 receiving from camera 511, one or more images of a traffic sign encountered by the vehicle enroute to a destination. At 524, using the one or more images, the traffic sign may be classified”, para. 0045, “At 534, an analysis is performed…to determine if the traffic sign was classified correctly. At 536, on detection of anomalies, a request is made…to prepare a report on the detected anomalies. At 538, all the relevant information are gathered…and at 540, the anomaly report is created”, para. 0048, “In various embodiments where user assisted disambiguation is supported, process 500 continues at 542…At 544, user 501 is requested to assist in disambiguate the traffic sign by orchestrator 502, e.g., by asking user 501 to confirm whether the traffic sign is a “stop” sign or a “no parking sign” ”, para. 0049); and 
receiving, from the passenger, feedback (“user’s reply”, para. 0049) indicating whether the candidate type is the existing type of the traffic flow control device (“At 544, user 501 is requested to assist in disambiguate the traffic sign by orchestrator 502, e.g., by asking user 501 to confirm whether the traffic sign is a “stop” sign or a “no parking sign.” At 546, the user's reply, e.g., this is a “stop” sign, may be received”, para. 0049).
All the components are known in Xu in view of Bailey and in Pogorelik. Both teach detecting a traffic flow device and both teach interfaces configured to present information to a passenger. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Xu in view of Bailey with the teachings of Pogorelik by implementing the “user assisted disambiguation” (para. 0049), as taught by Pogorelik to into the invention of Xu in view of Bailey. The motivation for doing so would be to leverage the user of the vehicle to “to report the detected anomalies (updates) to the component/vehicle OEM” (para. 0042), as taught by Pogorelik (see also, “At 548, orchestrator 502 may append the user's answer to the report earlier generated by report 516. On appending the user's answer, orchestrator 502 may notify various registered subscribers, e.g., SLS 562a, OEM 562c, authorities 562b”, para. 049) in the invention of Xu in view of Bailey. 

Regarding claim 5, Pogorelik further teaches wherein the at least one of the candidate type of the traffic flow control device is based on a type of the intersection (“particular location”, para. 033) (“pop-up 804 showing the image of the traffic sign captured by the camera”, para. 0051, “Site locator service 262a is configured with database 264 of traffic signs at various locations (sign maps). In response to the query, site locator service 262a provides the reference traffic sign 272r for the particular location”, para. 0033) and the type of the intersection includes a geometry of the intersection (“TSRAR subsystem 250 may first check with local cache 264a to determine if the reference description of the traffic sign at the location is available locally, and query site locator service 262a only if the reference description is not available locally”, para. 0033). Since both Xu in view of Bailey and Pogorelik teach a determining a type of intersection, and Pogorelik teaches determining a candidate type of traffic flow control device, the combination of Xu in view of Bailey and Pogoelik would achieve the predictable result of the candidate type of the traffic flow control device as Pogorelik being based on the determination of the type of the intersection as taught by Xu. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)

Regarding claim 9, Xu further teaches wherein the intersection is within an existing remote map that is available to the vehicle (“FIG. 2 is an example of map information 200 for a section of roadway including intersections 202 and 204…Other versions of the map information may also be stored in the storage system 450”, para. 0045) provided by a remote vehicle support system (“server computing devices 410”, Fig. 4), but Xu in view of Bailey do not explicitly teach wherein the method comprising: 
transmitting, to the remote vehicle support system, the label for the traffic flow control device when at least one of the type or the location of the traffic flow control device is different from that of a traffic flow control device associated with the intersection within the remote map.
However, Pogorelik a teaches computer-assisted or autonomous driving traffic sign recognition method and apparatus, comprising:
transmitting, to a remote vehicle support system (“component/vehicle OEM 362c”, Fig. 3), a label (“detected anomalies (updates)”, para. 0042, “anomalies 424”, Fig. 4) for a traffic flow control device (“traffic sign”, para. 0037, “traffic sign 372”, Fig. 3) when at least one of a type (“classification”, para. 0037) or a location of the traffic flow control device is different (“anomalies between classification 422 of a traffic sign determined by an object detector of the vehicle and the reference classification received from a remote SLS”, para. 0041) from that of a traffic flow control device associated with an intersection within a remote map (“remote SLS”, para. 0041) (“For the illustrated embodiments, the classification of the identified/recognized traffic sign, together with a confidence level (%) and location coordinates (X, Y, Z) of the traffic sign, are provided to TSRAR subsystem 350, which corresponds to TSRAR subsystems 150/250 of FIG. 1/2…TSRAR subsystem 350 detects for anomalies between the classification received from object detector 310, and the reference description received from remote sign locator service 362a…On detection of anomalies, TSRAR subsystem 350 notifies…component/vehicle OEM 362c”, para. 0037-0038, “reporter 416 is configured to cooperate with OEM proxy 406…to report the detected anomalies (updates) to the component/vehicle OEM, and/or the user/authority”, para. 0042).
All the components are known in Xu in view of Bailey and in Pogorelik. Both teach detecting a traffic flow device and both teach determining a confidence in its classification (type) and both teach transmitting data to remote servers. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Xu in view of Bailey with the teachings of Pogorelik by transmitting the “detected anomalies (updates)” (para. 0042), as taught by Pogorelik to the “server computing devices 410” (Fig. 4) of Xu. The motivation for doing so would be to “report the anomalies detected by anomaly detector 412” if such differences are present, as taught by Pogorelik (para. 0042).

Regarding claim 10, Xu further teaches wherein the intersection is within a local map (“map information 200”, Fig. 2) stored within a memory (“memory 130”, Fig. 1) of the vehicle (“The map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110”, para. 0045), but Xu in view of Bailey do not explicitly teach the method comprises updating the local map with the traffic flow control device using the label.
However, Pogorelik a teaches computer-assisted or autonomous driving traffic sign recognition method and apparatus, comprising:
updating a local map (“In various embodiments, reference descriptions of traffic signs on frequently travel routes may be cached in a local cache, e.g., with SLS proxy or information store 514”, para. 0046) with a traffic flow control device (“traffic sign”, para. 0052, see also Fig. 5) using a label (“reference description”, para. 0052) (“on receipt of the anomaly report, SLS 562a may check to determine if the reference description of the traffic sign at the particular location needs to be updated; if so, update the reference description accordingly”, para. 0052).
All the components are known in Xu in view of Bailey and in Pogorelik. Both teach detecting a traffic flow device and both teach determining a confidence in its classification (type) and both teach storing a local map within a memory of a vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Xu in view of Bailey with the teachings of Pogorelik by updating the “map information 200” (Fig. 2) of Xu after determining an “anomaly” has been detected as taught by Pogorelik (para. 0052). The motivation for doing so would be to determine a “traffic sign at the particular location needs to be updated” and “update…accordingly” (para. 0052), as taught by Pogorelik. 

Regarding claim 13, Xu further teaches wherein the processor is configured to: 
determine that the intersection is unmapped within an existing map available to the vehicle (“The features described herein may allow an autonomous vehicle to detect and respond to traffic signs in real time without requiring those traffic signs to be previously identified, or rather, already stored in the vehicle's map information. This can be especially helpful in unmapped areas or in areas where the map is incorrect or not up to date”, para. 033), and wherein to determine the at least one candidate type using the type of intersection comprises to: 
determine a traffic flow control device type as a candidate based on a geometry (“roads, lanes, intersections, and the connections between these features which may be represented by road segments”, para. 0045) of the intersection (“the map information may include one or more roadgraphs or graph networks of information such as roads, lanes, intersections, and the connections between these features which may be represented by road segments”, para. 0045, “an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470 or within the map information”, para. 0072).

Regarding claim 15, Xu further teaches wherein the processor is configured to: 
determine that the intersection is mapped within an existing map (“map information”, para. 0045) available to the vehicle (“FIG. 2 is an example of map information 200 for a section of roadway including intersections 202 and 204. The map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110”, para. 0045), and wherein:
to determine the at least one candidate type of the traffic flow control device as one of: 
a traffic flow control device type of the intersection within the existing map and the detected type when the detected type of the traffic flow control device is inconsistent with the traffic flow control device type of the intersection within the existing map; or 
the traffic flow control device type of the intersection within the existing map and a traffic flow control device type based on a geometry (“roads, lanes, intersections, and the connections between these features which may be represented by road segments”, para. 0045) of the intersection when the traffic flow control device is not detected (“the map information may include one or more roadgraphs or graph networks of information such as roads, lanes, intersections, and the connections between these features which may be represented by road segments”, para. 0045, “an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470 or within the map information”, para. 0072).

Regarding claim 18, Xu further teaches wherein the processor is configured to:
transmit, to a remote vehicle support system (“server computing devices 410”, Fig. 4), the existing type when one of the intersection is a mapped intersection (“map information 200 for a section of roadway including intersections 202 and 204”, para. 0045) within an existing map available to the vehicle and the existing type does not match a known traffic flow control device for the intersection (“a traffic sign which is not identifiable or not identifiable”, para. 0072) (“FIG. 2 is an example of map information 200 for a section of roadway including intersections 202 and 204. The map information 200 may be a local version of the map information stored in the memory 130 of the computing devices 110…the map information may include one or more roadgraphs or graph networks of information such as roads, lanes, intersections, and the connections between these features which may be represented by road segments”, para. 0045, “an autonomous vehicle, such as vehicle 100, may encounter a traffic sign which is not identifiable or not identifiable with a particular confidence (e.g., the model is unable to determine the traffic sign type to satisfy a particular confidence threshold), by the model 470 or within the map information”, para. 0072), or the intersection is an unmapped intersection within the existing map available to the vehicle.



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2021/0191419 A1) in view of Bailey et al. (US 2021/0004363 A1) in view of Ferguson et al. (US 2021/0166044 A1), hereafter referred to as Ferguson. 
Regarding claim 7, Xu further teaches wherein: 
the detected type of the traffic flow control device comprises a traffic signal (“traffic sign 253”, Fig. 2); and 
determining the at least one of the existing type or the existing state of the traffic control device comprises determining that the existing state of the traffic signal is one of red or green using a state of at least one other vehicle (“one or more computing devices 110 may include one or more server computing devices having a plurality of computing devices…For instance, one or more computing devices 410 may include one or more server computing devices that are capable of communicating with computing device 110 of vehicle 100 or a similar computing device of vehicle 100A, 100B…For example, vehicles 100, 100A, 100B may be a part of a fleet of vehicles that can send and receive information from the server computing devices 410”, para. 0055) within the intersection obtained by the sensor data (“most traffic signs can be categorized by whether certain attributes, such as color…The attributes assigned to each type of traffic sign may be color or shape based. For instance, red signs may be regulatory (e.g., stop and yield signs)…guide signs may be green (e.g., roadway exit signs)”, para. 0072), but Xu in view of Bailey do not explicitly teach wherein:
the traffic signal is at least partially occluded such that the detected state of the traffic signal is below the defined level of detection confidence.
However, Ferguson teaches use of relationship between activities of different traffic signals in a network to improve traffic signal state estimation, comprising:
a traffic signal (“traffic signal”, para. 0049, Fig. 2C) is at least partially occluded such that a detected state (“state”, para. 0046, see also Fig. 3) of the traffic signal is below a defined level of detection confidence (“high uncertainty”, para. 0049) (“FIGS. 2A-2C are example conceptual illustrations of determining a state of a traffic signal. For example, FIGS. 2A-2C illustrate a top view of a vehicle 200 and two perspective views from a position of the vehicle 200. In some examples, the vehicle 200 may scan a target area to determine information associated with a state of a traffic signal”, para. 0046, “As shown in FIG. 2C, an image of an area 204C may also be obstructed by physical objects. For example, a tree limb may obstruct a portion of a traffic signal in an image of the area 204C…In some instances, a high uncertainty may be determined for instances in which an object is obstructing a view of the traffic signal”, para. 0049).
All the components are known in Xu in view of Bailey and in Ferguson. Both teach detecting a traffic flow device using sensor data (see “the vehicle may gather information (e.g., determined in real-time or previously from the one or more sensors or additional sensors) to confirm the state of the traffic signal”, para. 0041, Ferguson) and both teach determining a confidence in its state. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Xu with the teachings of Ferguson by labeling the “traffic sign” as “unidentifiable” or “unknown” as taught by Xu (para. 0072) if the traffic sign is determined to be “obstructed” as taught by Ferguson (para. 0049). The motivation for doing so would be to determine “an estimate of the state of the traffic intersection” if the traffic sign is occluded to continue controlling the vehicle, as taught by Ferguson (para. 0050, Fig. 3).

Claim(s) 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2021/0191419 A1) in view of Bailey et al. (US 2021/0004363 A1) in view of Pogorelik (US 2019/0065871 A1) in view of Ferguson et al. (US 2021/0166044 A1).
Regarding claim 14, Xu further teaches wherein the processor is configured to: 
determine that the intersection is unmapped within an existing map available to the vehicle (“The features described herein may allow an autonomous vehicle to detect and respond to traffic signs in real time without requiring those traffic signs to be previously identified, or rather, already stored in the vehicle's map information. This can be especially helpful in unmapped areas or in areas where the map is incorrect or not up to date”, para. 033), but Xu in view of Bailey in view of Pogorelik do not explicitly teach wherein to determine the at least one candidate state using the multiple possible states comprises to: 
determine the at least one candidate state to include a traffic flow control device state of the multiple possible states based on a geometry of the intersection and based on a state of at least one object within the intersection.
However, Ferguson teaches use of relationship between activities of different traffic signals in a network to improve traffic signal state estimation, comprising:
wherein a processor (“processor”, para. 0020) is configured to: 
determine at least one candidate state to include a traffic flow control device state (“state”, para. 0052) of multiple possible states based on a geometry of an intersection and based on a state of at least one object within the intersection (“at block 302, a determination may be made, by the vehicle and/or a server, whether the vehicle is approaching a traffic signal. For instance, the determination may be made based on a location of the vehicle in relation to a known map having locations of traffic signals”, para. 0051, “the vehicle may attempt to detect the traffic signal at block 304b. For instance, the vehicle may capture an image of a target area and process the image”, para. 0051, “at block 306, information about other states of traffic signals is received, the server may, at block 312, determine an estimate of the state of the traffic signal that the vehicle is approaching. The estimate may be determined based on a relationship between the states of the other traffic signals and the state of the traffic signal. The estimate may be provided to the vehicle, such that at block 308, the vehicle may identify the state of the traffic signal based on any detected information from the sensors of the vehicle as well as the estimate determined at block 312”, para. 0052).
All the components are known in Xu in view of Bailey in view of Pogorelik and in Ferguson. Both teach detecting a traffic flow device using sensor data (see “the vehicle may gather information (e.g., determined in real-time or previously from the one or more sensors or additional sensors) to confirm the state of the traffic signal”, para. 0041, Ferguson) and both teach determining a candidate state of the traffic flow control device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Xu in view of Bailey in view of Pogorelik with the teachings of Ferguson by determining the “traffic sign 253”, Fig. 2) of Xu to be the estimated “state” of the “traffic signal” (para 0051-0052) as taught by Ferguson. The motivation for doing so would be to use the invention of Xu in view of Bailey in a similar manner for traffic signals, as taught by Ferguson. 

Regarding claim 16, Xu further teaches wherein the processor is configured to: 
(“The features described herein may allow an autonomous vehicle to detect and respond to traffic signs in real time without requiring those traffic signs to be previously identified, or rather, already stored in the vehicle's map information. This can be especially helpful in unmapped areas or in areas where the map is incorrect or not up to date”, para. 033), but Xu in view of Bailey in view of Pogorelik do not explicitly teach wherein the processor is configured to: 
wherein to determine the at least one candidate state using the multiple possible states comprises to: 
determine the at least one candidate state of the traffic flow control device as a traffic flow control device state of the candidate type based on at least one of a geometry of the intersection and a state of at least one object within the intersection.
However, Ferguson teaches use of relationship between activities of different traffic signals in a network to improve traffic signal state estimation, comprising:
wherein a processor (“processor”, para. 0020) is configured to: 
determine at least one candidate state (“estimate of the state”, para. 0052, “312”, Fig. 3) of traffic flow control device (“traffic signal”, para. 0051-0052) as a traffic flow control device state (“state”, para. 0052, “308”, Fig. 3) of a candidate type (“attempt to detect the traffic signal”, para. 0051) based on at least one of a geometry of an intersection (intersection comprising “upcoming traffic signal 402”, para. 0053, Fig. 4) and a state of at least one object (“states of secondary traffic signals…404b”, para. 0054, Fig. 4, “primary vehicle 400 may be able to observe the state of secondary traffic signal 404a and/or 404b while approaching upcoming traffic signal 402”, para. 0054) within the intersection (“at block 304a, a server may request information for states of other traffic signals. The states may include recently observed states of other traffic signals (e.g., states observed within the past second, five seconds, etc.) that are provided to the server…the vehicle may attempt to detect the traffic signal at block 304b. For instance, the vehicle may capture an image of a target area and process the image”, para. 0051, “the vehicle may proceed to identify the state of the traffic signal, at block 308, based on information from the sensors of the vehicle…If at block 306, information about other states of traffic signals is received, the server may, at block 312, determine an estimate of the state of the traffic signal that the vehicle is approaching. The estimate may be determined based on a relationship between the states of the other traffic signals and the state of the traffic signal. The estimate may be provided to the vehicle, such that at block 308, the vehicle may identify the state of the traffic signal based on any detected information from the sensors of the vehicle as well as the estimate determined at block 312”, para. 0052).
All the components are known in Xu in view of Bailey in view of Pogorelik and in Ferguson. Both teach detecting a traffic flow device using sensor data (see “the vehicle may gather information (e.g., determined in real-time or previously from the one or more sensors or additional sensors) to confirm the state of the traffic signal”, para. 0041, Ferguson) and both teach determining a candidate state of the traffic flow control device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Xu in view of Bailey in view of Pogorelik with the teachings of Ferguson by determining the “traffic sign 253” (Fig. 2) of Xu to be the estimated “state” of the “traffic signal” (para 0051-0052) as taught by Ferguson. The motivation for doing so would be to “estimate of the state of the traffic intersection may be determined based on states of other traffic signals”, as taught by Ferguson (para. 0050). 
Response to Arguments
	Applicant’s arguments filed 5/17/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. Applicant asserts that the previously applied references do not anticipate nor render obvious the amended independent claims. However, as stated above in the 35 USC 103 section of this Office action, Xu, Bailey, Pogorelik, and Ferguson in combination teach all the limitations of the pending claims. 
Conclusion	












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665